Title: To Thomas Jefferson from Madame de Lafayette, 26 March 1789
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Jefferson, Thomas



ce 26 mars

Je dois a votre amitie pour mr. De la fayette, monsieur, de vous envoyer les nouvelles que jai recues de lui. J’ai ète desolee de  navoir pas éte ches moy Lorsque vous y êtes venu, et de n’avoir pu trouver le moment de vous les porter moy même. J’attends un de ces jours-ci des nouvelles du sort de l’élection, et j’espere fort qu’il sera elu deputé de sa province. Tous les soins different qui me partagent depuis quelques tems môtent les moment que j’auroit un vrai plaisir a passer avec vous, Monsieur. Je suis bien touchée de l’interêt si aimable que vous prenez a l’interêt le plus tendre de mon coeur. Recevés l’assurance de l’attachement bien sincere que je vous ai voué,

N[oailles] d[e] L[a] f[ayette]

